Title: General Orders, 11–12 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Tuesday Augt 11th[-12] 78.
            Parole New-Windsor—C. Signs Orange. Peru.
            
          
          A sufficient number of Officers having not yet presented themselves as Candidates for
            Commissions in the Companies of Sappers and Miners—The General requests all those who
            may be disposed to enter into this service immediately to give in their names and wait
            upon General Du Portail as he is desirous of having the Companies established without
            delay—This being a species of service well worthy the Ambition of Gentlemen of Zeal and
            Talents who wish to advance themselves in military knowledge and Distinction and being
            held in the highest Estimation in every Army—it will be expected as heretofore that
            those who apply should be well recommended for their good Character and liberal
            qualifications.
          The Field Officers in the Maryland Line are desired to assemble and either collectively
            or by a Committee state the Pretensions of Rank claimed by the Officers of that Line;
            together with the reasons or grounds upon which those Pretensions are founded and report
            as soon as may be.
          The Issuing Commissaries are carefully to preserve the Provision Barrels or Casks after
            the Meat or Flour is taken out of them ’till the Coopers have repaired them, when they
            are to be returned to the Commissary General of Issues.
          At a General Court Martial whereof Coll David Hall was President August [4]th 1778—Captn Seely of the 5th Pennsylvania Regiment tried for
            leaving his guard before he was regularly relieved found guilty of the Charge exhibited
            against him, being a breach of the 4th Article,  12 Section of the
            Articles of War and sentenced to be reprimanded in General Orders.
          The Commander in Chief confirms the sentence tho’ he could wish a severer punishment
            had been decreed to an offence which is of the highest military Criminality and of the
            most dangerous tendency; the safety of the Army altogether depending on the strict
            discipline & unremiting Vigilance observed by Officers on Guard particularly at
            the out Posts.
          At the same Court Neil Megonigle a soldier in the 7th Pennsylvania Regiment tried
            first, for threatning Captain Scott’s Life, 2ndly drawing his Bayonet and stabbing him
            repeatedly while in the Execution of his Office, found guilty of the Charges exhibited
            against him, being breaches of the 5th Article 2nd section of the Articles of War and
            sentenced by a Majority of more than two thirds to be shot to Death.
          His Excellency the Commander in Chief confirms the sentence.
          Wednesday Morn Augt 12th 1778.
          The Light Troops are to be paraded this afternoon at two ôClock on Chatterton’s Hill—A
            number of Tents and Camp Kettles proportionate to the number of men from each Regiment
            are to be sent with them.
          The Brigade Quarter Masters will see that those tents are brought on the ground in
            Waggons at the time fixed.
          The Commissary General of Issues will immediately appoint an issuing Commissary to the
            Light Corps.
        